Citation Nr: 0026555	
Decision Date: 10/04/00    Archive Date: 10/10/00

DOCKET NO.  99-12 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

1.  Entitlement to service connection for blurred vision.  

2.  Entitlement to service connection for migraine headaches.  

3.  Entitlement to service connection for arthritis of the 
back, fingers, shoulders, left hip, and left knee.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from May 1956 to May 1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1996 decision by the RO.  


REMAND

The Board finds that additional development of the evidence 
is necessary in this case before a decision on the merits of 
the veteran's claim can be made.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that, in cases 
where service medical records are presumed destroyed, VA has 
a heightened obligation to search for alternative medical 
records.  Moore v. Derwinski, 1 Vet. App. 401, 406 (1991); 
Cuevas v. Principi, 3 Vet. App. 542 (1993).  

The evidentiary record indicates that the veteran's service 
medical records were apparently destroyed by fire at the 
National Personal Records Center (NPRC) in 1973.  While an 
additional search of SGO records by the NPRC was negative, a 
subsequent response from that facility in July 1998 indicated 
that additional detailed information was needed in order to 
search alternative sources.  

On review of the evidentiary record, the Board notes that in 
August 1996, the veteran provided detailed information about 
his injuries and treatment in service.  Specifically, the 
veteran reported that he was treated for injuries to his face 
and back at the base hospital while stationed at Perrin Air 
Force Base (AFB), Texas in May 1957.  However, this 
information was not provided to the NPRC when it conducted a 
search in 1996, nor was any follow-up inquiry made by the RO 
to the NPRC letter of July 1998.  In this regard, it is noted 
that the Court has addressed the question of the VA's 
obligation to obtain records within the control of VA, and 
the extent to which it must seek alternative sources to 
secure any such records.  See McCormick v. Gober, 14 Vet. 
App. 39 (2000). The Court has also indicated that the VA 
should contact the military hospitals where a veteran claims 
to have been treated during service when the service medical 
records are not available.  Cuevas, 542 (1993).  In this 
case, it appears that the RO did not attempted to obtain any 
records directly from Perrin AFB hospital, nor did the RO 
inform the veteran that he may submit additional forms of 
evidence such as buddy statements, employment examination, 
etc.  VA Adjudication Procedure Manual, M21-1, Part III, 
Paragraph 4.25 (c) and 4.29 (b) (October 6, 1993) previously 
numbered as 4.06 and 4.07.  The veteran should be informed of 
the types of alternative evidence that he may submit.

In light of the RO's failure to attempt to search alternative 
sources, the Board finds that additional development must be 
undertaken to ensure that the VA has satisfied its' 
obligation to obtain all available evidence within the 
control of VA.  

Although further delay is regrettable, the Board finds that 
the case must be REMANDED to the RO for the following 
development:  

1.  The RO should contact the veteran and 
advise him that he can submit alternate 
evidence to support his contention that 
service connection is warranted for the 
disabilities now at issue on appeal.  
This evidence may take the following 
forms.  However, the veteran may submit 
any other evidence he finds appropriate:  
statements from service medical 
personnel, "buddy" certificates or 
affidavits, employment physical 
examinations, medical evidence from 
hospitals, clinics and private physicians 
by which or by whom a veteran may have 
been treated, especially soon after 
discharge, letters written during 
service, photographs taken during 
service, pharmacy prescription records 
and insurance examinations.  

2.  The RO should provide the NPRC with 
the specific information supplied by the 
veteran concerning the his injuries in 
service so that a search of alternative 
sources may be undertaken.  The RO should 
also contact the Perrin AFB hospital and 
request all medical records pertaining to 
the veteran for treatment at that 
facility in May 1957.  

3.  Thereafter, the RO should 
readjudicate the veteran's claim.  The RO 
should determine if the claims are well 
grounded, and if so, conduct any 
development necessary in accordance with 
38 U.S.C.A. § 5107(a) (West 1991).  
Thereafter, if the benefits sought on 
appeal remain denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
given a reasonable opportunity to respond 
thereto.  

The case should then be returned to the Board for further 
appellate review, if in order.  The Board intimates no 
opinion, either legal or factual, as to the ultimate outcome 
of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  




			
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


